Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  128689                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  CARSON FISCHER, PLC,                                                                                 Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 128689
                                                                    COA: 248167
                                                                    Oakland CC: 2001-029814-CZ
  MICHIGAN NATIONAL BANK and
  MICHIGAN NATIONAL CORPORATION,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 8, 2005
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties are
  directed to include among the issues to be briefed: (1) whether the insertion of personal
  loan numbers on the face of embezzled checks made payable to the order of Michigan
  National Bank was an “alteration” of the checks as that term is utilized in MCL 440.4406
  and MCL 440.3407 and (2) if the checks did not contain an “alteration,” whether they
  were therefore properly payable under MCL 440.4401(1).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2005                   _________________________________________
           s1221                                                               Clerk